Overton, J.
Nothing is said in the act about the place of residence of the defendant, nor is it necessary that the suit in transitory actions should be brought in the county where the defendant resides; but it is necessary that the process should be served in the county where the suit is brought. The action is to follow the defendant j that is, it must be brought in the county where he is at the time it is brought; and a return of service by an officer of the county where the action is brought would be evidence that he was there. This being an injunction cannot alter the case, because we understand now that an injunction is a personal matter, and must as much follow the person of the defendant as any other kind of action.
White, J., concurred.